Court of Appeals, State of Michigan

                                               ORDER
                                                                           Donald S. Owens
Associated Construction Services Corporation v Commerce 8800 LLC            Presiding Judge

Docket No.    320717                                                       Henry William Saad

LC No.        2009-097554 CK                                               Michael F. Gadola
                                                                            Judges



        The Court orders that the September 29, 20 15 unpublished opinion is hereby AMENDED to
correct a clerical error. On page one, second paragraph, the first sentence shall read: Associated
Construction is a small construction business owned by Ken McQuade and his wife, Nancy.

              In all other respects, the September 29, 20 15 opinion remains unchanged.




                        A true copy entered and certified by Jerome W. Zimmer Jr. , Chief Clerk, on




                                OCT 02 2015
                                        Date